In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 12-1015

JEREMY VENSON,
                                                  Plaintiff-Appellant,

                                  v.


LAZARO ALTAMIRANO, et al.,
                                               Defendants-Appellees.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 08 C 6682 — Rubén Castillo, Chief Judge.


   ARGUED NOVEMBER 26, 2012 — DECIDED APRIL 18, 2014


   Before ROVNER, WILLIAMS, and TINDER, Circuit Judges.

    ROVNER, Circuit Judge. Chicago police officers arrested
Jeremy Venson in 2007 for possession of a controlled substance
and solicitation of an unlawful act, and he spent 19 days in jail.
After a preliminary hearing resulted in the dismissal of the
charges for want of probable cause, Venson sued the three
officers involved in his arrest—Lazaro Altamirano, Christo-
pher Jania, and John O’Keefe—for false arrest, illegal search,
2                                                     No. 12-1015

and malicious prosecution pursuant to 42 U.S.C. § 1983. The
case was tried to a jury, which found in favor of the defen-
dants. Venson appeals, and we affirm.
                                  I.
    Venson, then eighteen years old, was arrested on Novem-
ber 2, 2007, near the intersection of 13th and Keeler Streets in
the North Lawndale neighborhood of Chicago. According to
the defendant officers, Venson was hawking cocaine on the
street to passers-by. Venson maintains his innocence, denying
the acts that the officers say identified him as a drug dealer. At
trial, the parties gave divergent accounts of the events leading
up to Venson’s arrest. With a jury verdict in their favor, the
defendants are entitled to a favorable interpretation of the
evidence as we entertain such questions as whether the verdict
was against the manifest weight of the evidence. See Barber v.
City of Chicago, 725 F.3d 702, 705 (7th Cir. 2013). But because the
parties’ competing accounts of what occurred have a bearing
on a number of the issues Venson has raised on appeal, we set
forth both accounts, see id., beginning with that of the defen-
dants.
    The officers testified that they were on patrol in the North
Lawndale neighborhood in the late morning of November 2,
driving northbound on Kedvale. As they approached the
intersection of 13th Street, they heard someone yelling “Rocks,
rocks.” Tr. 147. They saw Venson standing approximately 300
feet away, at the intersection of 13th and Keeler, yelling;
Venson was facing partially, but not completely, away from
the officers. Altamirano and O’Keefe saw a car driving through
the intersection while Venson was shouting.
No. 12-1015                                                   3

    Their suspicions aroused, the officers steered their car
toward Venson, proceeding against the designated direction of
traffic on 13th Street, which is a one-way street. Venson saw
them coming as they approached and began walking toward
their unmarked Crown Victoria. In the middle of the block, the
officers stopped their car, alighted from the vehicle, and
instructed Venson to “come here” or “hold up,” or words to
that effect. Tr. 209.
    When he was about five to seven feet away from the
officers, Venson opened his hand and dropped a small green-
tinted baggie to the ground. Jania picked it up from the
sidewalk as Altamirano patted down Venson’s person. After
inspecting the packet and concluding that it contained what
looked like cocaine, Jania so advised the other two officers by
using the code “57,” Tr. 229, and they placed Venson under
arrest. A more thorough search of his clothing produced $52
but nothing else of note. The officers drove Venson to the
police station, where he was booked on charges of possessing
a controlled substance, see 720 Ill. Comp. Stat. 570/402(c), and
soliciting unlawful business, see Chicago Municipal Code
§ 10-8-515.
   Venson told a different story. He testified that he began
walking to his girlfriend’s house at approximately 11:30 in the
morning on November 2. The two had plans to see a movie; his
mother had given him $53 the night before for that purpose.
The intersection of 13th and Keeler did not lay on a direct path
between Venson’s home and his girlfriend’s house. Venson
explained that he had walked nearly a mile out of his way to a
convenience store that carried a particular flavor of AriZona
brand tea beverage (watermelon) that he liked. After purchas-
4                                                  No. 12-1015

ing the drink, he proceeded south on Keeler toward his
girlfriend’s house.
    As he approached 13th street, the officers drove past him,
gave him “a real nasty look,”Tr. 52, then stopped and backed
up. They exited their car and one of the officers, speaking to
Venson, said “Hey you, come here.” Tr. 53. Venson walked to
the middle of the street to meet the officers, raising his hands
as he did so. The officers grabbed him, threw him hard against
the hood of their vehicle, placed him in handcuffs, asked him
what his name was, and demanded of him, “What are you
doing? Where’s the shit? Give us the shit now.” Tr. 56. Venson
told them he didn’t have anything, which the officers said was
“bullshit.” Tr. 56. Venson pleaded ignorance, explaining that
he was on his way to meet his girlfriend. The officers pro-
ceeded to search Venson’s person (including his genital area
and buttocks) and confiscated his cell phone and money. They
demanded that Venson doff his shoes, and then the officers
removed his socks, turned them inside-out, and threw them
into the street. They found no drugs or other contraband on his
person. But the officers continued to pepper him with ques-
tions about drugs and guns, demanding that he give them
information. “We’re not just going to let you go. You got to
give us something. You help us out and we’ll help you out.”
Tr. 61–62. Venson demurred, insisting that he was simply on
his way to his girlfriend’s house.
    Next, Venson said, he was thrown into the back of the
police car while the officers used the computer in their car to
run a check on him. The officers continued to press him for
information about drugs and guns, and proceeded to drive
Venson around “K-town”—an area so named for the many
No. 12-1015                                                   5

streets beginning with the letter K—pointing at people and
gesturing to make it appear as if Venson was conversing with
them. They told Venson, “Well, you might as well give us
something now ‘cause everybody going to know you’re a
snitch.” Tr. 65–66. O’Keefe, according to Venson, took a small
bag of drugs from his pocket, waved it in Venson’s face, and
threatened to frame him if he did not cooperate. A terrified
Venson continued to insist he had nothing to tell the officers.
    The officers eventually took him to the police station after
driving him around the neighborhood for another 10 to 20
minutes. During that time, Venson, as he had from the outset
of the encounter, begged them to loosen his handcuffs, which
were too tight, but they refused.
    What happened next is undisputed. Venson was booked
into jail and appeared by video before a judge who informed
him that he was charged with both possession of a controlled
substance and solicitation of unlawful business. Nineteen days
after he was arrested, a preliminary hearing was conducted.
After hearing testimony from Altamirano, a judge dismissed
the charges for want of probable cause, and Venson was
released.
    Venson filed this suit against the three officers one year
later. His claims of false arrest, illegal search, and malicious
prosecution were tried to a jury over the course of three days.
Venson and the three officers all testified. As we noted at the
outset, the jury returned a verdict in favor of the officers.
Venson now challenges the district court’s denial of his
multiple motions challenging the adverse verdict.
6                                                    No. 12-1015

                                 II.
    After the jury found against him, Venson filed three
separate motions attacking the trial and the verdict: a motion
for judgment notwithstanding the verdict pursuant to Rule
50(b)(3) of the Federal Rules of Civil Procedure, a motion for
judgment as a matter of law pursuant to Rule 60(b)(3), and a
Rule 59(a)(1) motion for a new trial. The motions raised a
plethora of issues regarding the plausibility of the defendants’
testimony, the conduct of defense counsel, and multiple
evidentiary rulings. The district court denied each of the
motions in a written opinion. R. 142. Venson’s appeal pursues
nearly all of the challenges to the trial and verdict that the
district court rejected. We take each of his post-trial motions in
turn.
A. Rule 50(b)(3) judgment as a matter of law
    Venson contends that the district court erred in denying his
motion for judgment as a matter of law; our review of the
district court’s decision on this question is de novo. E.E.O.C. v.
AutoZone, Inc., 707 F.3d 824, 834–35 (7th Cir. 2013). Our task is
to consider whether the evidence, viewed in the light most
favorable to the defendants, is sufficient to support the verdict
in their favor. Id. at 835. Only if no rational jury could have
found for the defendants will we reverse. Id.
    1. Credibility issues.
    Although credibility assessments are beyond our purview,
see id., Venson’s opening contention is that the defendant
officers’ testimony that they heard him crying out “rocks,
rocks” from 300 feet away—including Altamirano’s testimony
No. 12-1015                                                       7

that he could see Venson’s mouth moving and forming those
words—was inherently incredible, and that for this reason the
jury’s verdict in their favor cannot be sustained. Venson makes
no serious argument that the laws of nature make it physically
impossible for the officers to have heard him at a distance of
300 feet. See, e.g., United States v. $304,980.00 in U.S. Currency,
732 F.3d 812, 816 n.1 (7th Cir. 2013); Whitehead v. Bond, 680 F.3d
919, 925–26 (7th Cir. 2012). He presented no objective evi-
dence—no testimony from an audiologist or comparable
expert, for example—supporting such a proposition. His
argument instead really hinges on the premise that it was
“exceedingly improbable” that the officers would have been
able to hear him. See United States v. Cardona-Rivera, 904 F.2d
1149, 1152 (7th Cir. 1990) (in swearing contest, factfinder’s
choice of whom to believe is conclusive unless it rests on
exceedingly improbable testimony, which includes testimony
that is “‘internally inconsistent or implausible on its face’”)
(quoting Anderson v. Bessemer City, N.C., 470 U.S. 564, 575, 105
S. Ct. 1504, 1512 (1985)); see also, e.g., United States v. Johnson,
729 F.3d 710, 715 (7th Cir. 2013). We understand this to be an
argument that although it was not necessarily impossible for
the officers to have heard him (and to see his mouth moving)
at this distance, the likelihood is so remote that we should
disregard it. Were we to agree, this would suggest that the
officers had no basis to accost and detain Venson in the first
instance.
    But what Venson is really doing is rearguing his case to the
jury on this point; he has given us no ground on which to hold
that the officers’ testimony on this point is so implausible that
the jury could not rationally believe it. In the words of Cardona-
8                                                   No. 12-1015

Rivera, their account, even if improbable, is not exceedingly so.
904 F.2d at 1152. First, although Venson testified, and now
emphasizes, that he was facing away from the officers, the
officers said that he was only partially so—by their account,
they were facing west, and he was facing southwest. They also
insisted that he was shouting at the top of his voice. Second,
although the officers were in an enclosed car and it was
November, Altamirano, who was driving, testified that he
always kept the window cracked open at the least, and that it
was possible the window may have been open more than that.
Third, although Venson suggests that traffic noise would have
drowned out the sound of his voice, this was a predominantly
residential neighborhood, and O’Keefe and Altamirano said
that they saw only one car in the immediate vicinity at the time
and Altamirano testified that the traffic noise was “normal.”
Tr. 148. We note that the jury had a reference point for the
distance at which the officers claimed to have heard Venson:
the district court took judicial notice that the hallway outside
of the courtroom was 325 feet long. And the jury also had a
picture of Venson taken from a distance of 300 feet (Plaintiff’s
Ex. 3, R. 111-3) against which they could assess the officers’
testimony that they had seen his lips moving. In short, the
credibility of the officers’ testimony that it was Venson they
heard yelling “rocks, rocks” was for the jury, not us, to assess.
    Venson also suggests it was highly unlikely that anyone
would be shouting the term “rocks,” as the illicit connotation
of the term would be an invitation to arrest him. But Venson
himself at one point conceded—in one of the more odd
exchanges during the trial—that he had heard the term used on
the street in his neighborhood, although he qualified and then
No. 12-1015                                                   9

denied that he had ever heard the term shouted from a street
corner in a narcotics-related sense. R. 150 at 88–89. And
although Venson insists that it is highly unlikely he or anyone
else would be shouting it when no pedestrians were present to
hear it, both Altamirano and O’Keefe testified that they saw a
car driving through the intersection as Venson was yelling, so
it is possible that Venson was directing his message to the
occupant or occupants of that vehicle—indeed, that was
Altamirano’s testimony. Tr. 151. And we have no reason to
believe that a street dealer attempting to find customers would
not hawk his wares loudly enough to be heard 300 feet away,
as the officers testified Venson did.
    Venson proceeds to argue that if he was dealing crack
cocaine, he would not have walked toward the officers as they
drove their car up the street toward him. (The parties appear
to agree that Venson recognized the unmarked Crown Victoria
as a police vehicle.) But not all criminal suspects react to the
unexpected arrival of the police in the same way: some flee,
some feign innocence or nonchalance (as O’Keefe testified),
and some engage the officers aggressively—the possibilities
are as diverse as the range of human behavior, which is not
always rational. For the same reason, we cannot say that it was
exceedingly improbable that Venson would have held onto the
baggie of cocaine as he approached the officers, only to drop it
when he was within a few feet of them.
    Venson takes note of a helpful discrepancy in Jania’s
testimony regarding the baggie that he said Venson dropped
to the ground after the officers indicated they wished to speak
with him: Jania testified that Venson dropped the baggie from
his right hand, but apparently when asked to demonstrate
10                                                    No. 12-1015

Venson’s actions for the jury indicated Venson had dropped if
from his left hand. See Tr. 228. (Jania may have simply mis-
spoken: earlier he appeared to agree that he saw Venson drop
the bag from his left hand. See Tr. 211.) But this is the sort of
ordinary inconsistency that occurs during the testimony of
witnesses whose memory or nerves may fail them. It certainly
was fair game in arguing Jania’s credibility to the jury—and
Venson’s counsel did point it out. Tr. 355. But it did not render
Jania’s testimony so implausible that the jury could not choose
to believe him.
    Finally, Venson suggests it is highly implausible that, if he
were dealing in narcotics, he would only have one small baggie
on him. Jania, however, testified that dealers often keep only
small amounts on their persons in case they are caught by the
police. Tr. 233–34. His testimony is consistent with what we
have sometimes seen in cases involving the distribution of
narcotics by street gangs: the individual who engages in hand-
to-hand transactions with customers does not necessarily carry
a large quantity of narcotics on his person; supplies may be
kept elsewhere, possibly under the care of a separate individ-
ual, in order to lessen the odds that the dealer will be caught
red-handed by the police or robbed by a customer or competi-
tor. See, e.g., Monroe v. Davis, 712 F.3d 1106, 1108–09 (7th Cir.
2013).
    Venson identifies a separate issue with Altamirano’s
credibility that he contends the district court failed to consider:
the “fact” that Altamirano twice lied under oath. Venson Brief
19. The notion that Altamirano lied is Venson’s view of what
occurred; but the record does not compel that conclusion, and
the district judge certainly never found that Altamirano lied. In
No. 12-1015                                                   11

the first instance, Altamirano wrote in the misdemeanor
complaint that Venson had been arrested for soliciting to sell
drugs to “by yelling ‘rocks, rocks’ to passing vehicle and
pedestrian traffic,” R. 111-9, but at trial, Altamirano testified
that no pedestrians were in fact present at the time the officers
encountered Venson, Tr. 151. When the discrepancy was called
to Altamirano’s attention, he explained that he had used the
term “pedestrian” in the complaint to generically mean
“citizen” (which included someone in a vehicle) rather than
someone walking on the sidewalk, Tr. 153–54. In the second
instance, Altamirano testified at trial that he did not see
Venson drop anything; but the transcript of the preliminary
hearing in state court reflects the following testimony by
Altamirano on that point: “As I approached, observed him
drop an item to the ground which was recovered by my
partner.” R. 111–10 at 3–4; Tr. 166. When confronted with this
discrepancy, Altamirano indicated that the pronoun “we” was
missing from his testimony as transcribed, and that what he
had actually said (or meant to say) in state court was, “As I
approached, we observed him drop an item to the ground
which was recovered by my partner.” Tr. 167–68, 189–90
(emphasis ours). Although we agree with Venson that Altamir-
ano’s explanation of the first discrepancy was somewhat
“lame,” Venson Br. 19, neither explanation was so injurious to
Altamirano’s credibility that the jury was compelled to discard
or discredit his testimony altogether. Obviously, Venson’s
counsel was able to and did remind the jury of both discrepan-
cies. Tr. 345–58, 383–84.
   Conversely, we cannot say that Venson’s credibility was so
unscathed as to essentially compel the jury to credit his version
12                                                   No. 12-1015

of events over that of the defendants. His account, it is true,
does not present any questions as to what was possible or
plausible given the laws of nature, but it did require the jury to
believe that the defendants decided to frame him notwith-
standing his innocence of any criminal conduct. A jury could
have believed that, but in fact this jury did not. The relevant
point, again, is that the credibility of the parties’ competing
accounts was for the jury to assess. In that regard, we would
note that the district judge, who like the jurors heard the
testimony first-hand, noted that there were certain “red flags”
raised by Venson’s testimony. R. 142 at 15–16. For example,
Venson testified that he believed the officers ran his name
through the computer in their car; but records indicated either
that the car assigned to the officers that day did not have a
computer or that they had not logged on to use it. Tr. 299–300.
And, notably, Venson at first would not answer whether he
had ever heard the term “rocks” yelled in his neighborhood,
then, after the district court instructed him to answer the
question, briefly allowed that he had, then said he was not
sure, and ultimately said that he had only heard a far more
innocent (if implausible) usage of the term: “Go ahead, go rock
Cubs” or “[r]ock Bears.” Tr. 88.
    All of these points were relevant to the credibility of the
officers’ account and were appropriately raised in the closing
arguments that Venson’s attorney made to the jury. But none
exposes a flaw in the officers’ testimony so out-of-the ordinary
and significant as to remove the assessment of their credibility
from jury.
No. 12-1015                                                     13

   2. Probable cause to arrest
    Venson contends that the officers lacked probable cause to
arrest him. Probable cause to make an arrest exists when a
reasonable person confronted with the sum total of the facts
known to the officer at the time of the arrest would conclude
that the person arrested has committed, is committing, or is
about to commit a crime. E.g., Gutierrez v. Kermon, 722 F.3d
1003, 1008 (7th Cir. 2013). Venson divides his encounter with
the defendants into two stages: stage one, when the offers
approached and commanded him to “come here” or “hold up”
after the officers purportedly heard him yell “rocks, rocks,”
which he characterizes as an arrest for the solicitation of
unlawful business; and stage two, when, after the officers said
Venson dropped the baggie of suspected cocaine, they hand-
cuffed him and took him into custody on the additional charge
that he was in possession of a controlled substance. Venson
contends that at stage one, the officers, even crediting their
account, lacked probable cause to make an arrest based solely
on his conduct in yelling “rocks, rocks” on a street corner. His
argument as to stage two represents a renewed attack on the
credibility of the officers’ testimony that he dropped a baggie
containing what looked to be crack cocaine.
    The defendants quarrel with Venson’s characterization of
the encounter as a two-stage arrest or two arrests, asserting
that the encounter began as an investigatory detention, see
Terry v. Ohio, 392 U.S. 1, 21–22, 30, 88 S. Ct. 1868, 1880, 1884–85
(1968), and ripened into an arrest only after they saw Venson
drop the baggie and then placed him in handcuffs. The district
court reached the same conclusion: the encounter began as a
Terry stop requiring only a reasonable suspicion that criminal
14                                                    No. 12-1015

activity might be afoot, see id. at 21–22, 88 S. Ct. at 1880, which
Venson’s cry of “rocks, rocks” supplied, and progressed to an
arrest only after Venson dropped the baggie, at which point the
officers had probable cause to make an arrest. R. 142 at 6–8.
    We have no reason to question the district court’s applica-
tion of Terry to the facts, but the one wrinkle is Venson’s
observation that Terry and the concept of an investigatory stop
was never raised at trial. Our review of the record bears out
that assertion. Altamirano testified that when the officers first
approached Venson, their intent was to detain and investigate,
Tr. 162, which is language consistent with a Terry stop rather
than an arrest. But we have found no other reference in the
questioning, arguments, or jury instructions to the nature of an
investigatory detention, the distinction between such a
detention and an arrest, or at what point a Terry stop becomes
an arrest. We agree with the district court that the jury plausi-
bly could have found that Venson was not yet under arrest
when he was told to “hold up” or “come here,” R. 142 at 7; but
the parties seem to have operated on Venson’s premise that he
was arrested at the outset of the encounter. Jania testified, for
example that the decision to arrest Venson was made based on
his yelling “rocks, rocks.” Tr. 207. And in his closing argument,
defendants’ counsel argued that the officers had probable
cause to arrest Venson based on having heard him yelling
“rocks, rocks” at the street corner. Tr. 373.
    But even if we assume, consistent with Venson’s character-
ization, that the officers arrested him at the outset of the
encounter when they demanded that he “come here” or “hold
up,” the Illinois Supreme Court’s decision in People v. Grant,
983 N.E.2d 1009 (Ill. 2013), makes clear that the officers had
No. 12-1015                                                  15

probable cause to arrest him at that point in the encounter
based on what they had already observed. The court held in
Grant that officers had probable cause to believe that the
defendant was soliciting unlawful business in violation of
Chicago Municipal Code section 10-8-515 after they heard him
yelling “dro, dro”—which they understood to be a street term
for hydroponically-grown marijuana—to a passing vehicle in
an area known for drug dealing. 983 N.E.2d at 1013. The facts
here are comparable: The officers heard Venson yelling “rocks,
rocks”—which they knew to be a term for crack
cocaine—while a car was passing through the intersection
where he was standing. It appeared to Altamirano that Venson
was addressing himself to the occupants of the car. Tr. 151.
Confronted with those facts, a person could reasonably believe
that Venson was soliciting passers-by to purchase cocaine from
him. It was not necessary that officers hear Venson repeat the
solicitation, 983 N.E.2d at 1013–14, or that they discover drugs
in his possession or witness him complete a transaction, id. at
1014–15, in order to conclude that he was violating the unlaw-
ful solicitation ordinance.
    The existence of probable cause at this stage of the encoun-
ter moots Venson’s remaining arguments. We note, however,
that those additional arguments are premised on the notion
that a jury could not credit the testimony of O’Keefe and Jania
that Venson dropped the baggie as he complied with their
command to “come here” (as we noted earlier, Venson insists
that it is implausible that he would walk half a block toward
the officers and not drop the baggie until he was a few feet
away from the officers). We have already rejected the notion
that the jury could not credit the officers’ account in this
16                                                          No. 12-1015

respect. The discovery of the baggie, coupled with the behavior
the officers had already observed, supplied ample probable
cause to believe that Venson had possessed a controlled
substance, in violation of the Illinois criminal code, in addition
to soliciting unlawful business. As we have already empha-
sized, the credibility of the officers’ testimony was for the jury
to evaluate, and nothing prevented the jury from finding them
truthful. With probable cause to arrest Venson, the officers
were entitled to conduct a search of his person (including, for
example, his pockets) incident to arrest. United States v.
Robinson, 414 U.S. 218, 235, 94 S. Ct. 467, 477 (1973).1
     3. Malicious prosecution claim
    Venson has also renewed his argument for judgment as a
matter of law on his malicious prosecution claim, but the
premise of this argument is that there was no probable cause
to believe that he solicited unlawful business, in violation of
the Chicago Municipal Code, or that he possessed a controlled
substance, in violation of the Illinois Criminal Code. As the
foregoing discussion makes clear, there was probable cause to
believe Venson had committed both offenses. As a matter of
law, probable cause defeats a claim for malicious prosecution.
E.g., Matthews v. City of E. St. Louis, 675 F.3d 703, 709 (7th Cir.
2012).




1
   The jury plainly rejected Venson’s testimony that the officers exceeded
the bounds of a legitimate search incident to arrest by searching inside of
his underwear and around his genitals and buttocks.
No. 12-1015                                                     17

B. Motion for relief under Rule 60(b)(3)
    The second focus of Venson’s appeal is the district court’s
denial of his Rule 60(b)(3) motion. Rule 60(b)(3) provides that
the court may grant a party relief from the judgment where
there was “fraud (whether previously called intrinsic or
extrinsic), misrepresentation, or misconduct by an opposing
party.” It is an “extraordinary remedy” reserved for “excep-
tional circumstances.” Wickens v. Shell Oil Co., 620 F.3d 747, 759
(7th Cir. 2010). The party seeking relief pursuant to Rule
60(b)(3) must show that he had a meritorious claim that he
could not fully and fairly present at trial due to his opponent’s
fraud, misrepresentation, or misconduct. Id. We review the
district court’s decision to deny relief under Rule 60(b)(3) for
abuse of discretion. Id. at 758.
   1. Questions regarding collection and submission to
      inventory of suspect cocaine
    Venson’s opening contention is that defense counsel
engaged in “flagrantly improper conduct” by engaging in
certain lines of inquiry that he believes were foreclosed to the
defense by the district court’s rulings on the parties’ motions
in limine. Venson Br. 30. As relevant here, the court had (1)
barred all evidence regarding the Chicago Police Department’s
inventory report and photographs of the baggie that Venson
had dropped to the ground, the submission of the contents of
that baggie for testing, and the results of that testing (including
the notes and report generated by the Illinois State Laboratory
and any testimony by the forensic scientist who performed the
testing or the prosecutor who handled Venson’s case); (2)
denied the defendants’ request to take custody of the baggie
18                                                 No. 12-1015

and its contents, on the ground that the defense had not
disclosed any expert witnesses on the subject of what the
baggie contained and that the court would not allow non-
expert testimony that the substance was in fact crack cocaine;
(3) barred any reference to the area of Venson’s arrest as a
high-crime area or locus of frequent drug-trafficking.
    The first of two sets of questions Venson believes amounted
to willful violations of these rulings were questions that
defense counsel posed to Altamirano, asking him (a) to
indicate whether he had made other drug arrests in the area of
Venson’s arrest, Tr. 175–76, and (b) to recount that he had been
in that same area in the week prior to trial with defense
counsel and had heard someone yell out at an intersection one
city block from where he was standing and was able to hear it,
Tr. 178–79. Venson’s objections to both inquiries were sus-
tained.
    The second set of questions that Venson labels as miscon-
duct is a line of inquiry regarding how Jania handled the
discovery of the baggie of suspect cocaine that Venson
dropped. Counsel essentially asked Jania to describe what he
did (and why) when he saw Venson drop the baggie. In
response to those questions, Jania indicated that upon picking
up the baggie, he observed that it contained a “white, rock-like
substance, suspect crack cocaine”; that he communicated his
impression to the other two officers by uttering the code “57,”
in order to“let[ ] them know that [he] [had] recovered narcot-
ics” in a discreet way that would avoid antagonizing and/or
prompting an effort to flee by Venson; and that he initiated the
inventory process for the baggie and its contents. Tr. 226,
228–29, 243–45. Venson points out that the district judge
No. 12-1015                                                     19

sustained his objections when the questioning turned to what
happened with suspected narcotics when they are delivered to
the police station. The judge reminded defense counsel that he
had barred any evidence concerning inventoried narcotics and
admonished him forcefully and at length for violating those
rulings, describing counsel’s conduct in that regard as “a cheap
thing to do, sir.” Tr. 246.
    The district court, which was in the best position to assess
counsel’s conduct, stated it that did “not believe that defense
counsel willfully violated its pre-trial orders,” R. 142 at 9, and
we have no reason to question that assessment. With respect to
the first line of inquiry, it is not obvious to us that any of the
district court’s pretrial rulings necessarily precluded defense
counsel from asking Altamirano whether he had made other
drug arrests in the area of Venson’s arrest and whether he was
able to hear someone yelling out in that area shortly before
trial. Indeed, the court itself allowed Altamirano to testify, for
example, that he had heard the term “rocks” used in that
neighborhood many times both before and after Venson’s
arrest. Tr. 176; see also Tr. 79 (court allowed defense to cross-
examine Venson on this same subject). We can think of
multiple reasons why the court sustained Venson’s objections
to these two questions; but it is noteworthy that the court did
not cite its pretrial rulings on the motions in limine in so ruling
(nor did plaintiff’s counsel cite those rulings in objecting). As
to the second line of inquiry, again it is not obvious that the
court’s pretrial rulings precluded any reference to the invento-
rying process, including the fact that there was such a process,
what steps Jania took at the scene to initiate that process with
the dropped baggie, and what would ordinarily occur at the
20                                                    No. 12-1015

police station when evidence was delivered there for safekeep-
ing. Defense counsel may have ventured into a gray area when
he broached the latter subject, but like the district court we see
no evidence that his inquiry amounted to a willful attempt to
breach or circumvent the court’s prior orders. Venson’s counsel
herself made the inventory process relevant when she sug-
gested multiple times in questioning that the officers had
access to controlled substances by virtue of their work and thus
implied that they might have planted the drugs at the scene in
order to falsely implicate Venson in drug dealing. Tr. 236–37;
255–56. She pursued the same point in her closing argument.
Tr. 356.
    As we have noted, in order to obtain relief under Rule
60(b)(3), the movant must show not only that misconduct
occurred, but that it prevented him from fully and fairly
presenting his case; and, as the district court also concluded,
Venson has not shown this. In each instance, the court not only
prevented the defense from moving into a problematic area by
sustaining Venson’s objections, but, in the second instance, it
offered to entertain a curative instruction, Tr. 246, an invitation
that Venson never pursued. Venson has not otherwise shown
how the questioning affected the presentation of his case.
     2. Undisclosed expert testimony by the officers
     Each of the defendants was asked certain questions about
how, in their experience, drug dealers behave; these questions,
it is fair to say, were aimed at rebutting Venson’s attack on the
plausibility of the officers’ testimony as to what had occurred
on the day of his arrest. Thus, Jania testified that it is not
uncommon for drug dealers to keep only limited quantities of
No. 12-1015                                                    21

narcotics on their person in order to limit their criminal
exposure if arrested. Tr. 233–34.
     In my opinion, the people that we deal with [who]
     have narcotics, they’ve been selling narcotics and
     they know from previous arrests that the more
     narcotics they have on them, the wors[e] it is for
     them. So they will keep a smaller amount on them
     when they’re selling.
Tr. 233. Altamirano testified that he had heard other persons
not simply say but yell “rocks” in the neighborhood in which
Venson was arrested hundreds of times—and when asked by
defense counsel to focus on the number of times he had heard
it during the period after Venson’s arrest and prior to trial, he
put the number at roughly 50 to 60. Tr. 175–78. And O’Keefe
testified that in his experience it “wouldn’t be that strange” for
a person he had heard or seen selling drugs to walk toward
rather than away from him as a means of pretending that he
was not doing anything illegal. Tr. 283–84. “I’ve even seen
individuals that have been involved in shootings walk away
from the scene pretending that they had nothing to do with it.”
Tr. 284. Venson posits that in all three instances this amounted
to expert testimony by the officers as to the typical behavior of
drug dealers, for which no foundation had been laid, which
did not meet the criteria set forth in Federal Rule of Evidence
702, which had not been disclosed in advance as required by
Federal Rule of Civil Procedure 26(a)(2). Venson thus argues
that defense counsel’s conduct in eliciting this testimony
amounted to misconduct warranting relief under Rule 60(b)(3).
We reject this argument for a number of reasons.
22                                                   No. 12-1015

    First, the argument has been preserved only as to Jania’s
testimony; only in that instance did Venson’s counsel object on
the ground that the witness was being asked to give expert
opinion. Tr. 233 (counsel objects to questions asked of Jania on
ground that “[h]e’s becoming an expert”). Venson contends
that although he neither expressly invoked Rules 702 or
26(a)(2) nor used the term “expert” in objecting to the testi-
mony by Altamirano and O’Keefe, his counsel did object in
terms that track the provisions of those rules. We disagree.
Venson’s counsel objected to the questions posed to Altamir-
ano on grounds including “[v]ague and confusing,” “[n]o
foundation,” “no time period,” and “overbroad,” Tr. 175–78,
and to the questions posed to O’Keefe on grounds including
“[s]peculative,” and “too overbroad,” Tr. 283. Generic objec-
tions of this sort certainly could be made to the testimony of a
putative expert, and we agree with Venson that they overlap
with and inform the requirements of Rules 702. But they are
neither unique to expert testimony nor so evocative of these
two rules as to have placed the district court on notice that
counsel was making an objection founded on these rules. The
argument, insofar as it concerns the testimony of Altamirano
and O’Keefe, has been waived.
    Second, as a matter of logic, it is hard to make the case that
any of these lines of inquiry amounts to misconduct given that
the district court overruled the defense objections in each
instance, including the one instance in which Venson objected
to the questions as calling for expert testimony. Of course, we
cannot know what was in defense counsel’s mind, but we see
no evidence in the record, and the district court plainly saw
none, that defense counsel was attempting to deceive either
No. 12-1015                                                     23

Venson’s counsel or the court as to the testimony he meant to
elicit or to evade the requirements of Rules 702 and 26(a)(2).
Questions as to when a police officer is testifying as a fact
witness or an opinion witness, and when the opinions he gives
on the witness stand are those of a lay witness governed by
Federal Rule of Evidence 701 or an expert witness governed by
Rule 702 are context-specific and the correct labels are not
always obvious, even in retrospect. See, e.g., United States v.
Colon Osorio, 360 F.3d 48, 52–53 (1st Cir. 2004). Consequently,
it would not necessarily have been clear to defense counsel (or
for that matter, Venson’s counsel) whether and when the
questioning ventured into the realm of Rule 702. Here, each
line of inquiry was responsive to suggestions of implausibility
that Venson’s counsel had raised: Would someone really yell
“rocks, rocks” at the top of his lungs on a public street corner?
Would a street dealer have only one small baggie of crack
cocaine on his person? Would such an individual turn and
approach rather than run away when suddenly confronted by
police officers? And each of the questions posed by defense
counsel in addressing these points was framed in terms of the
individual witness’s own experience. See, e.g., Clarett v. Roberts,
657 F.3d 664, 671 (7th Cir. 2011) (officer permissibly testified
based on his own experience and training as to plausibility of
Taser having discharged as many times and as frequently as
printout from its internal memory indicated). We take
Venson’s point that the questions indeed may, in the end, have
called for expert opinion subject to the requirements of Rules
702 and 26(a)(2). But on this record it is difficult to discern
misconduct, as opposed to simple mistake, on the part of
24                                                    No. 12-1015

defense counsel in asking questions that the district court itself,
over objection, allowed.
    Third, of the three lines of inquiry, only the questions asked
of Jania potentially pose a substantial Rule 702 problem.
Altamirano’s testimony as to the number of times he has heard
the word “rocks” uttered in the area of Venson’s arrest, and
whether it was shouted or merely spoken, was based solely on
his own experience and observation; he was not asked to opine
on how a typical drug dealer would behave. There might be
other objections to Altamirano’s testimony, which we address
in a moment. But the notion that he was testifying as an
expert—even if not waived—goes nowhere. O’Keefe’s testi-
mony as to why someone engaged in criminal activity might
walk toward rather than away from an approaching police
officer came closer to the realm of expert testimony. It was
couched in terms of his own experience, and it was relevant
both in the sense of what inferences he and his fellow officers
reasonably could have drawn in light of that experience as to
Venson’s behavior, see United States v. Bullock, 632 F.3d 1004,
1022 (7th Cir. 2011) (in determining whether suspicious
circumstances rise to level of probable cause to make arrest,
officer may make reasonable inferences based on his experi-
ence and training); United States v. Flood, 965 F.2d 505, 510–11
(7th Cir. 1992) (“In establishing that probable cause existed for
an arrest or a search, law-enforcement officers commonly
testify that their experience indicates a certain behavior pattern
or a particular combination of circumstances is indicative
of—as opposed to proof of—criminal activity.”), and to meet
Venson’s point that the behavior they attributed to him was
implausible. Yet, O’Keefe’s testimony as to what was usual (or
No. 12-1015                                                     25

not unusual) in his specialized experience and knowledge
spoke to how a typical criminal might behave and to that
extent perhaps suggested to the jury how they should evaluate
Venson’s actions, notwithstanding O’Keefe’s disclaimer that he
could not speak to why Venson behaved as he did. Tr. 283. See
Tribble v. Evangelides, 670 F.3d 753, 758 (7th Cir. 2012) (prosecu-
tor who was asked to summarize her experience in particular
type of courtroom and to draw conclusions about how it
operated was testifying as an expert whose opinion was meant
to guide jury in drawing inferences as to significance of what
occurred in plaintiff’s case); see also United States v. Christian,
673 F.3d 702, 709–10 (7th Cir. 2012) (officer asked to bring to
bear his experience on defendant’s observed behavior and
make connections for jury is testifying as expert). That point
aside, although O’Keefe was speaking from a wealth of
experience with people engaged in criminal conduct, the point
he was making was hardly one that only a law enforcement
official would appreciate. Most people have had experience
with catching someone (or being caught) in the act of doing
something discouraged or out-of-bounds, if not illegal, and
could judge for themselves how likely it was that Venson, if
indeed engaged in drug-dealing, would have walked toward
the officers’ car in order to feign innocence rather than attempt-
ing to flee.
    Fourth, like the district judge, we are not convinced that
Jania’s testimony, even if it did fall into the category of expert
testimony (and defense counsel’s supposed misconduct in
eliciting it), was prejudicial in the sense that it prevented
Venson from fully and fairly presenting his case. We may
assume that Jania was giving expert opinion when he testified
26                                                    No. 12-1015

that street drug dealers will often carry only limited quantities
of narcotics on their persons in order to limit the penalties they
would face if they were caught by the police in the act of
distributing drugs. Although Jania, like the other two officers,
was speaking from his own experience—and counsel clarified
that Jania, like O’Keefe, was not speaking to Venson’s conduct,
Tr. 234—this aspect of his testimony arguably reflected
specialized knowledge about the interaction of criminal
behavior on the street with the judicial system and statutory
sentencing provisions. To this extent, his testimony spoke to
points that were likely beyond the knowledge of ordinary lay
people. Moreover, notwithstanding the disclaimer that Jania
was not speaking about Venson, it was arguably intended to
suggest to the jury that they should interpret the discovery of
only one baggie of suspected crack cocaine in Venson’s
possession as inculpatory rather than exculpatory. See Chris-
tian, 673 F.3d at 710; Tribble, 670 F.3d at 758–59. The district
court itself thought that Jania’s testimony in this respect bore
indicia of expert as well as lay opinion. R. 142 at 12. But insofar
as Jania may have been testifying as an expert, he made just
one discrete point; in overruling Venson’s objection, the court
allowed him to give only one answer to one question. Al-
though Jania’s opinion suggested one possible explanation for
the discovery of a single baggie, we have no reason to believe
the jury would have given that possibility more weight than
any other explanation, including the one that Venson’s counsel
promoted: that the drugs were planted. Jania’s testimony was
not offered to the jury as expert opinion, see R. 142 at 12 (citing
Clarett, 657 F.3d at 671). The jury might have decided to credit
Jania on this point; but in evaluating Jania’s opinion, it would
No. 12-1015                                                  27

have understood that his testimony, like that of his co-defen-
dants, was self-serving in the sense that it was meant (notwith-
standing the disclaimer) to put an incriminating spin on
Venson’s behavior and thus to defeat his contention that the
officers had arrested him without probable cause.
    One final point before we move on: On the matter of
Altamirano’s testimony that he had heard the term “rocks”
shouted on Lawndale street corners hundreds of times, Venson
argues that defense counsel wrongly focused on the period of
time post-dating Venson’s arrest (during which period
Altamirano said that he had heard it on 50 to 60 occasions). We
are not sure why defense counsel focused on that particular
period of time. Both periods of time were relevant to the extent
they addressed the plaintiff’s contention that it was implausi-
ble that anyone would stand on a street corner shouting “rocks,
rocks”; but the time period pre-dating Venson’s arrest was
arguably more relevant to the extent it addressed how
Altamirano and his colleagues would have perceived Venson’s
behavior at the time of his arrest. In any case, as we have
discussed, Altamirano was discussing his own experience and
observations, and in that sense he was doing no more than
Venson himself did when he was asked whether he had ever
heard “rocks” yelled out in his neighborhood. Again, the jury
surely appreciated that both witnesses were self-interested in
the testimony they gave on this point. We also note that
Venson’s counsel chose to revisit the subject and cross-examine
Altamirano on the matter of his having heard the term used in
Venson’s neighborhood in the period after his arrest. Tr. 194.
We do not see how Altamirano’s testimony on this point
prevented Venson from making his case.
28                                                         No. 12-1015

C. Motion for New Trial
    Finally, Venson argues that the district court erred in
denying his motion for a new trial pursuant to Rule
59(a)(1)(A). A new trial is appropriate if the jury’s verdict is
against the manifest weight of the evidence or if the trial was
in some way unfair to the moving party. E.g., Willis v. Lepine,
687 F.3d 826, 836 (7th Cir. 2012). We review the district court’s
decision to deny the request for a new trial for abuse of
discretion. E.g., Reynolds v. Tangherlini, 737 F.3d 1093, 1105–06
(7th Cir. 2013).
     1. Misconduct by defense counsel
    Venson’s opening contention is that various instances of
misconduct by the defendants’ counsel entitle him to a new
trial. We have dealt with most of the cited examples of pur-
ported misconduct in our discussion of Venson’s Rule 60(b)(3)
motion and will not repeat our analysis here. Instead, we will
confine our discussion to two arguments not raised in connec-
tion with the Rule 60(b)(3) motion.
   During closing argument, defense counsel referred to the
area in which Venson was arrested as an “open-air drug
market.” Tr. 372.2 Venson contends that this reference was a
violation of the district court’s pretrial ruling granting his
motion in limine number 4 to bar reference to the area as a high
crime or drug area. Venson waived this argument by not
making an objection at the time; indeed, we do not see that it


2
  Specifically, counsel argued, “It happens all the time. It’s an open-air
drug market, and the only way the buyers know what you’re selling, know
about what you’re selling is if you actually tell them.” Tr. 372.
No. 12-1015                                                  29

was even mentioned in Venson’s motion for a new trial. See
R. 127. Waiver aside, improper remarks made during closing
arguments rarely are so serious as to constitute reversible
error. See, e.g., Smith v. Hunt, 707 F.3d 803, 812 (2013). Here,
counsel was making the point that a street dealer would yell
out to his potential customers, as the defendants had testified
that Venson did. Even assuming that the use of the term
“open-air drug market” was inconsistent with the court’s
pretrial ruling, we cannot see how the single reference preju-
diced Venson: Venson’s counsel was able to and did deal
effectively with her opponent’s choice of words in her rebuttal
argument. Tr. 382.
     Venson also argues that defense counsel, when questioning
certain witnesses, ran afoul of the court’s pretrial ruling
barring reference to the inventorying and testing of the seized
baggie and its contents by referring to the “narcotics” and
thereby implying that the tests had confirmed the baggie
contained narcotics. No objection on this ground was made at
the time; and any error that occurred in this regard was surely
harmless. The references were most likely mere shorthand, and
in any case were isolated. As the defendants point out, plain-
tiff’s counsel herself, in questioning Jania, remarked that he
was the only one of the three officers who had seen Venson
drop “the drugs.” Tr. 220.
   2. Evidentiary errors
   We may make short work of Venson’s contention that
various evidentiary rulings deprived him of a fair trial, as we
have already touched upon each of the rulings that he cites as
error on the part of the district court. First, Venson contends
30                                                  No. 12-1015

that the court was mistaken to permit the defendants to testify,
based on their experience in the field, about the ways in which
drug dealers behave. In Venson’s view, this amounted to
improper expert testimony, and apart from that was irrelevant,
speculative, and prejudicial. But as we have indicated, the
testimony of which Venson complains was limited, was based
on the officers’ own experiences, was subject to cross-examina-
tion, was arguably relevant both to illuminate why the officers
believed that Venson was committing a crime and to address
Venson’s central argument that the behavior the officers
attributed to him was entirely implausible. And if some of the
testimony amounted to improperly admitted expert opinion,
it was harmless for the reasons we have already discussed.
   Venson also argues that the court erred in allowing the
defense to question him as to whether he had ever heard the
term “rocks” used on the streets of his neighborhood, with the
result that counsel harassed and badgered a silly answer from
him. However, we see no abuse of discretion in the district
court’s ruling—that the plaintiff’s theory that it was incredible
that he or anyone else would have shouted this term, which
theory was argued from the very start of the case—opened the
door to this line of questioning. Tr. 79. Any contention that
Venson was forced into his awkward testimony that he had
heard “go rock Cubs” and the like goes nowhere.
    Finally, the notion that Venson was prejudiced when the
court allowed the defense to elicit testimony from Altamirano
that he was “dishearten[ed]” and “hurt[ ]” at having been
sued, Tr. 175, has no merit. Whatever its relevance, the testi-
mony was hardly revelatory or surprising, let alone prejudicial
to the plaintiff’s case.
No. 12-1015                                                  31

   3. Verdict against the manifest weight of the evidence
    We have already dealt with Venson’s contention that the
verdict was against the manifest weight of the evidence in
addressing his motion for judgment as a matter of law. This
was a swearing contest, and nothing precluded the jury from
crediting the defendants’ account of what occurred. Their
testimony is sufficient to support the verdict.
   4. Cumulative Error
   The notion that some combination of the errors asserted
above deprived Venson of a fair trial is no more meritorious
than the individual claims of error. The district court was
careful to limit the scope of the evidence presented and to give
both parties a fair trial.
                                III.
    For all of the reasons we have discussed, the district court
did not abuse its discretion or otherwise err in denying the
plaintiff’s motions for judgment notwithstanding the verdict,
for relief from the judgment, or for a new trial.
                                                   AFFIRMED